FILED

UNITED STATES DISTRICT COURT cl k `L'lll:l'n_ztn]t §?ziik t
er. .. rs c anru c
FOR THE DISTRICT OF COLUMBIA Courts f0rthe District of Coluiiibia

Keith O. Stoddard, )
)
Petitioner, )
)

v. ) Civil Action No.  
)
U.S. Paro1e Commission, )
)
Respondent. )

MEMORANDUM OPlNION

This matter, submitted pro se, is before the Court on its initial review of "Petitioner’s
Writ of Mandamus," in which petitioner seeks to compel the United States Parole Commission
"to provide [a] hearing." Pet. at 1. lt appears that petitioner is in custody on a parole violator
warrant and is seeking a probable cause hearing. However, petitioner acknowledges that he has a
petition for writ of habeas corpus pending in this Court before Judge Amy Berman Jackson and
is filing the current petition "in an abundance of caution."' ]d.

In the pending habeas corpus action, petitioner seeks the same relief sought here. and the
government has been ordered in that action to show cause why the habeas petition should not be
granted. Stoddam' v. U.S. Parole Comm ’n, Civ. Action. No. 11-1050 (ABJ) [Dkt. # 2]. A writ of

mandamus is an extraordinary remedy awarded when three conditions are satisfied, one of which

l Petitioner is advised that the applicable filing fee for this civil action is $350.00, which
is a debt incurred at the time the complaint is presented for filing. ln re.' Smz`th, 114 F.Sd l247,
1251 (D.C. Cir. 1997). Under the filing fee provisions of the Prison Litigation Reforrn Act, a
prisoner unable to pay the full filing fee is assessed an initial partial filing fee and partial
payments, which are ordered to be deducted from his prison account until the fee is paid in full.
See 28 U.S.C. § 191 S(b)(l). Although, in light of this early dismissal, an assessment order will
not be issued in this action, petitioner is cautioned that the Court may not be as benevolent the
next time he submits what amounts to a duplicative action,

is when no other adequate remedy is available to the petitioner Swan v. Clinton, 100 F.3d 973,

977, n.l (D.C. Cir. 1996). Because petitioner has an available remedy in the ending habeas

       

action, the Court will dismiss this mandamus act' separate \l - v panies this

Memorandum Opinion.

q//i//z

'United States District Judge